Conaway, Justice.
Relator petitioned the district court for the writ of mandamus to compel defendant in error to publish the notice of sale of real property for the delinquent taxes of 1893, in the Laramie Boomerang, a newspaper published in Albany county by relator, this newspaper hawing been previously designated by the hoard of commissioners of that county as the official newspaper of the county, and the board of commissioners having also made a written contract with relator for the publication of this notiee in said paper. The district court denied the writ of mandamus, and this action of that court is assigned as error.
In accordance with the views expressed in the case of Commissioners v. Chaplin & McRae, decided at the present term, the majority of this court is of the opinion that the matter of the publication of the notice of sale of realty for delinquent taxes is under the control of the county treasurer, and is an official duty for which he is officially responsible as for other duties in the collection of delinquent taxes, and that the attempted interference of the county commissioners is without warrant of law. The judgment of the district court is affirmed.
Groesbeck, C. J., coficurs.